DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application, Amendments and Claims
Applicant’s submission filed 27 October 2020 has been entered.  Claims 1-11 and 13-15 are pending, and claim 1 is amended.


Response to Arguments
Applicant's arguments filed 27 January 2021 have been fully considered but they are not persuasive. 
 The applicant argues the performance evaluation module taught by Garde does not meet the limitation “wherein the swallowing training apparatus is configured to enable the subject to conduct the swallowing training by inducing the subject to perform swallowing with respect to the respiratory motion of the subject at a timing in an expiration period that includes both of a first timing immediately before the swallowing and a second timing immediately after the swallowing.”  The applicant appears to be arguing that cuing the subject to swallow such that a swallow occurs entirely within an expiration period does not read on the claims.  On pages 7-8 of the arguments the applicant cites paragraph [0103] of the published specification (page 24, lines 11-18 of the as filed speciation) to support the newly amended claim language.  However, this paragraph clearly supports the Office’s interpretation that claim language requires that a swallow occurring within an expiration period.  Specifically, the specification states “When the period from the output of the inducing sound to the occurrence of swallowing has become long, and one or both of the timing immediately before the swallowing and the timing immediately after the swallowing have failed to be included in the expiration period, the mark M3 indicating that the timing of the swallowing was not ideal is displayed.”  This clearly indicates the “timings” do not refer to cues but rather the boundaries of a swallow in time.  As discussed in the interview conducted 11 January 2021, Garde reads on this limitation.  The amended limitation does not change the interpretation of the claim.  As explained previously,  Figure 5 of Garde shows two respiratory cycles (#46, #48) wherein a swallowing cue (#52, 54) is initiated in a first half of an expiration period and swallowing (represented as shaded boxes) is completed by the subject prior to the end of the expiration period.  Garde states that respiratory cycle #48 illustrates improvement in swallowing ability made by the subject including a reduction in latency of swallow response upon receiving the swallowing cue [pars. 0032-0036].  Therefore, as shown by at least respiratory cycle #48 the controller is configured to provide the trigger to the subject at a predetermined timing in a first half of an expiration period so that the subject is induced to perform swallowing at a timing in an expiration period that includes both of a first timing immediately before the swallowing and a second timing immediately after the swallowing (i.e. within the expiration period).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garde (US 2012/0209089).

[Claim 1] Garde discloses a swallowing training apparatus for swallowing training, the swallowing training apparatus comprising: 
a respiration detection part configured to detect a respiratory motion of a subject (breathing parameters including inhalation and exhalation are determined by a breathing parameter module, Fig. 1 #32, based on output from gas parameter sensors, Fig. 1 #20) [pars. 0022, 0027]; and 
a controller (processor, Fig. 1 #24), the controller being configured to execute processings of: 
providing a trigger for swallowing induction to the subject on the basis of a detection result from the respiration detection part (swallowing cue module, Fig. 1 #34, configured to control a user interface to provide swallowing cues to a subject based on one or more breathing parameters determined by the breathing parameter module) [par. 0030]; 
detecting that swallowing has been performed by the subject (swallowing response module, Fig. 1 #38, determines the response of the subject to swallowing cues based output signals generated by swallowing sensors, Fig.1 #22) [pars. 0023, 0037]; 
determining whether or not the detected swallowing has been at an appropriate timing with respect to the respiratory motion (performance evaluation module, Fig. 1 #40, configured to determine a response of the subject to a swallowing cue) [par. 0038]; and 
outputting, to outside, information indicating a result of the determination (user interface, Fig. 1 #18, enables data, cues, results and/or instructions to be communicated to the subject including performance of the subject with respect to swallowing cues
wherein the controller is configured to provide the trigger to the subject at a predetermined timing in a first half of an expiration period (for example the timings for the patient stimulus to initiate swallowing, Fig. 5 #52, 54, for respiratory cycles, Fig. 5 #46, 48, are within the first half of an expiration period), and 
wherein the swallowing training apparatus is configured to enable the subject to conduct swallowing training by inducing the subject to perform swallowing with respect to the respiratory motion of the subject (exhalation and inspiration) at a timing in an expiration period that includes both of a first timing immediately before the swallowing and a second timing immediately after the swallowing (the swallowing, shaded box in respiratory cycle #48, occurs entirely within an expiration period – respiratory cycle #48 is described as an improvement in the ability to swallow because latency time is reduced and the swallow occurs entirely in the expiration period) [pars. 0032-0036].

    PNG
    media_image1.png
    360
    575
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2-3, 7-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Garde (US 2012/0209089) as applied to claim 1 above.

[Claim 2] Garde discloses user interface enables data, cues, results and/or instructions to be communicated to the subject [par. 0020] and that swallowing cues are timed to coincide with the expiration period [par. 0032].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to display information indicating the respiratory motion based on the detection of the expiration period in order to improve the subject’s ability to swallow and evaluate their ability to swallow at the appropriate time.

[Claim 3] Garde discloses a display configured to display information (user interface, Fig. 1 #18, may be a display screen that  enables data, cues, results and/or instructions to be communicated to the subject) [pars. 0020, 0038].  Figures 2-6 demonstrate display of first motion information differentiating between expiration and inspiration (e.g. inflection points in the airflow in Figs. 2-4) and second e.g. amplitude of the airflow in Figs. 2-4).

[Claim 7] Garde discloses the controller is configured to cause the display to display, as the second motion information, strength of the expiration by means of an indicator configured to change in a first direction, and is configured to cause the display to display, as the second motion information, strength of the inspiration by means of an indicator configured to change in a second direction opposite to the first direction (see Figures 2-4 in which inspiration is represented by the curve above the horizontal dotted line and expiration is represented by the curve below the horizontal line i.e. opposite directions).

[Claim 8] Garde discloses the controller is configured to cause the display to display, as the second motion information, an image in which a respiration waveform is superposed on a straight line separating the expiration and the inspiration from each other (see the straight lines separating expiration from inspiration in Figures 2-6).

[Claim 9] Garde discloses the controller is configured to further cause the display to display a determination result on appropriateness or inappropriateness of the swallowing, together with the first motion information and the second motion information (the performance evaluation module rates the ability of the subject to swallow including a latency of swallowing response to a corresponding swallowing cue and presents the evaluation to the subject) [pars. 0037-0038].

[Claim 10]  Garde discloses the user interface displays the appropriateness or inappropriateness of swallowing and indicates that the interface may include a sound output par (audible alarm) [par. 0020].  It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate 

[Claim 11]  Garde discloses the controller is configured to further cause the display to display information indicating occurrence of swallowing in accordance with the controller having detected the swallowing [pars. 0037-0038; Figs 2-6].

[Claim 13] Garde discloses the controller is configured to provide the trigger to the subject but does not disclose providing the trigger by causing an indicator of the second motion information in an ideal swallowing period in an expiration period to be different from an indicator of a remainder of a respiration period.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to delineate/highlight, with an indicator, the ideal period (e.g. the near halfway point of expiration) to better cue the subject to swallow.


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Garde (US 2012/0209089) as applied to claim 3 above, in view of Wallace et al. (US 5,881,723).

[Claims 4-6] Garde discloses displaying first motion information and second motion information related to expiration and inspiration but does not discloses displaying expiration information in green and expiration information in red.
Wallace discloses a respiration detection display (breath diagram, Fig. 8 #330) wherein colors of an inspiration bar, Fig. 8 #334, and expiration bar, Fig. 8 #336, are different to facilitate a user 
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the display of Garde to use different colors including green and red to further distinguish between expiration and inspiration as taught by Wallace in order to improve the subject’s ability to distinguish expiration from inspiration. 


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Garde (US 2012/0209089) as applied to claim 1 above, in view of Oku et al. (JP 2013-174949), cited by applicant as corresponding to US 2016/0143575 which is referenced herein.

[Claims 14-15] Garde discloses the controller is configured to detect swallowing on the basis of respiration information detected by a respiration detection part but does not disclose the controller is configured to detect swallowing based on respiration information detected by the respiration detection part, sound information detected by a sound detection part, and displacement information detected by a displacement detection part.
Oku discloses an analogous swallowing detection device comprising a respiration detection part (air pressure sensor providing in a nasal cannula), sound detection part (microphone disposed closes to the larynx) and a displacement detection part (piezoelectric sheet attached to the larynx to detect hyoid bone displacement) [par. 0039; claims 1, 5].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus taught by Garde to include a sound detection part and a displacement detection part in addition to the respiration detection part and configure the controller to detect swallowing based .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        18 March 2021